Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Claims
Claims 1, 13, and 20 have been amended. Claims 21-24 have been added. Claim 1-24 are pending and rejected in the application. 

 Response to Arguments

Applicant Argues 
At no point does Goldstein’s pre-processing functionality employ comparators, much less an ordered set of comparators. Therefore, the pre-processing functionality of Goldstein does not disclose the claimed, “applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document.”
Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 13, and 20 similarly recites a system for determining a hierarchical structure of an electronic document, the system comprising: a computer processor for executing computer program instructions; and a non-transitory computer-readable medium storing computer program instructions executable by the computer processor to perform operations comprising: segmenting the document into a plurality of elements that, in aggregate, include the hierarchical structure, and each element having one or more visual characteristics and one or more location characteristics; applying a master comparator including a set of unit comparators to the segmented plurality of elements from the document to determine the hierarchical structure of the document, the master comparator determining the hierarchical structure by: for each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics in the document or location characteristics of the pair of elements and the ordered sequence by which the set of comparators is applied to the pair of elements, and wherein the familial relationships between the plurality of elements identify the hierarchical structure of the document; and generating a document hierarchy tree representing the hierarchical structure of the document, the document hierarchy tree a visualization of the familial relationships between the plurality of elements. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a computer-readable medium”, “a non-transitory computer readable storage medium”, and “a computer.” Thus, claims 1, 13, and 20 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “segmenting the document into a plurality of elements that, in aggregate, include the hierarchical structure, and each element having one or more visual characteristics and one or more location characteristics” encompasses a person mentally, while writing on paper, segmenting the document into a plurality of elements that, in aggregate, include the hierarchical structure, and each element having one or more visual characteristics and one or more location characteristics.


 Next, “applying a master comparator including a set of unit comparators to the segmented plurality of elements from the document to determine the hierarchical structure of the document, the master comparator determining the hierarchical structure by: for each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics in the document or location characteristics of the pair of elements and the ordered sequence by which the set of comparators is applied to the pair of elements, and wherein the familial relationships between the plurality of elements identify the hierarchical structure of the document” encompasses a group of people mentally applying a master comparator including a set of unit comparators to the segmented plurality of elements from the document to determine the hierarchical structure of the document, the master comparator determining the hierarchical structure by: for each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics in the document or location characteristics of the pair of elements and the ordered sequence by which the set of comparators is applied to the pair of elements, and wherein the familial relationships between the plurality of elements identify the hierarchical structure of the document. Next, “generating a document hierarchy tree representing the hierarchical structure of the document, the document hierarchy tree a visualization of the familial relationships between the plurality of elements” encompasses a person writing on paper a document hierarchy tree representing the hierarchical structure of the document, the document hierarchy tree a visualization of the familial relationships between the plurality of elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application. Claims 1, 13, and 20 similarly recites no additional limitations other than “a processor”, “a computer-readable medium”, “a non-transitory computer readable storage medium”, and “a computer” implementing the limitations. The computer is recited at a high-level of generality (i.e., segmenting the document…etc., applying a mater comparator…etc., generating a document…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 13, and 20 similarly recites “a processor”, “a computer-readable medium”, “a non-transitory computer readable storage medium”, and “a computer” implementing the limitations. The computer is recited at a high-level of generality(i.e., segmenting the document…etc., applying a mater comparator…etc., generating a document…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 13, and 20 are not patentable eligible under 35 USC 101. 

	The limitation the of dependent claims of claims 2-12, 14-19, and 21-24 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 13, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 2-12, 14-19, and 21-24  are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 13, 14, 15, 16, 17, 18, 19, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. U.S. Patent Publication (2003/0110150; hereinafter: O’Neil) in view of Chidlovskii U.S. Patent Publication (2009/0157572; hereinafter: Chidlovskii) and further in view of Agarwalla et al. U.S. Patent Publication (2019/0073528; hereinafter: Agarwalla) 

Claims 1, 13, and 20
	As to claims 1, 13, and 20, O’Neil discloses a system for determining a hierarchical structure of an electronic document, the system comprising: 
a computer processor for executing computer program instructions(paragraph[0026], “The system memory 130 includes computer storage media in the form of volatile and/or nonvolatile memory…RAM 132 typically contains data and/or program modules that are immediately accessible to and/or presently being operated on by processing unit 120…etc.”); and 
a non-transitory computer-readable medium storing computer program instructions executable by the computer processor to perform operations comprising (paragraph[0028], “The drives and their associated computer storage media discussed above and illustrated in FIG. 1, provide storage of computer readable instructions, data structures, program modules and other data for the computer 110…etc.”):
segmenting the document into a plurality of elements that, in aggregate, include the hierarchical structure, and each element having one or more visual characteristics and one or more location characteristics (Figure 3,  paragraph[036]-paragraph[0038], Node 302, which is the highest-level node in the tree, represents the " DOCUMENT" tag, which is the highest-level tag structure in data 200. As noted above, the components of a " document," in this example, are an ISBN number, a title, and a section. These components are represented by child nodes 304, 306, and 308… Each node in tree 300 is assigned a position identifier 325 referred to as an "ORDPATH." Position identifiers 325 represent both the hierarchical and left-to-right position in tree 300 of a given node. …etc.”, the reference describes creating a document tree (i.e.,  hierarchical structure, as claimed) based on the document tagged sections (i.e., visual characteristics, as claimed) and sections in the document (i.e., location characteristics, as claimed).); 

O’ Neil does not appear to explicitly disclose applying a master comparator including a set of unit comparators to the segment plurality of elements from the document to determine the hierarchical structure of the document, the master comparator determining the hierarchical structure by: 
for each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics or location characteristics of the pair of elements in the document and the ordered sequence by which the set of comparators is applied to the pair of elements, and 
wherein the familial relationships between the plurality of elements identify the hierarchical structure of the document; and 
generating a document hierarchy tree representing the hierarchical structure of the document, the document hierarchy tree a visualization of the familial relationships between the plurality of elements.

However, Chidlovskii discloses applying a master comparator including a set of unit comparators to the segmented plurality of elements from the document to determine the hierarchical structure of the document, the master comparator determining the hierarchical structure by (paragraph[0009], “Parameters of a collective probabilistic model for the document are learned, the parameters expressing, for each of a plurality of the data elements, a conditional probability that the data element should be labeled with a neighbor label comprising information derived from a label of another data element linked to the data element by a dynamic feature. The learning includes training a set of local learning models to generate estimations of the neighbor labels for at least one of the data elements based on static features and stacking the local learning models with higher level models to refine the estimations…etc.”, the Examiner interprets the classifier as the master comparator and the models as the set of unit comparators.).: 
wherein the familial relationships between the plurality of elements identify the hierarchical structure of the document (Figure 3, paragraph[0034], “FIG. 3 shows a structure of the same document 12, after adding dynamic features and annotation. Now, the structure is no longer that of a tree, where each node has a parent and one or more child links only, but forms a relational dependency network 43….etc.”); and 
generating a document hierarchy tree representing the hierarchical structure of the document, the document hierarchy tree a visualization of the familial relationships between the plurality of elements (figure 3, paragraph[0034], “It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node, by virtue of a dynamic feature, or can form a new link 44. At least some of the data elements 32, 36 that are linked by virtue of the dynamic features have their existing labels 40 extended with information from the linked element, here illustrated as neighbor labels 46. The neighbor labels 46 are assigned based on the confidence estimates provided by the classifier 18. In addition, the new links 44 created by the dynamic features can also be labeled, here illustrated by a dynamic feature link label 48…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii to create document tree relationships which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’ Neil with the teachings of Chidlovskii to annotate semi-structured documents based on graphical modesl inferred from dynamic features (Chidlovskii: paragraph[0006]).

The combination of O’Neil and Chidlovskii do not appear to explicitly disclose for each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics or location characteristics of the pair of elements in the document and the ordered sequence by which the set of comparators is applied to the pair of elements.

However, Agarwalla discloses or each pair of elements in the document, applying, in an ordered sequence, the set of unit comparators to determine a familial relationship between the pair of elements in the document based on the compared visual characteristics or location characteristics of the pair of elements in the document and the ordered sequence by which the set of comparators is applied to the pair of elements (Figure 7, paragraph[0032]-paragraph[0036], “According to at least one embodiment, the Visual Similarity Measure may be utilized to compute the closeness score between two content block categories based on the color, font size and font type for each content block category. The Visual Similarity Measure may analyze the similarities of the color, font size and font type associated with two categories to obtain a closeness score. The Visual Similarity Measure may utilize a known external color comparison engine (e.g., CIELAB, CIE94 and CIEDE2000) to obtain the similarity between two colors within the content block categories. The Visual Similarity Measure may utilize a known external font size extraction engine to extract the “point” measure associated with the font size for each content block category. To determine font similarity, a known external font extraction engine may be utilized to sample out the individual alpha-numerals, to change the scale of the individual alpha-numerals into the same point size, to crop the boundaries and convert the content of the categories to grayscale, to apply key-matching approach (e.g., utilizing known algorithms to transform a key into an uniform representation of the key at the equal size) or Histogram matching approach (e.g., utilizing known algorithms to transform an image into a uniform representation of the image of equal size) to determine similarity between the categories…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii and Agarwalla to compare elements sequentially which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’ Neil with the teachings of Chidlovskii and Agarwalla to identify sections in a document based on a plurality of visual features (Agarwalla: paragraph[0003]).

Claims 2 and 14
As to claim 2 and 14, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 13, as noted above, Chidlovskii further disclose wherein the computer instructions, when executed by the processor, further cause the processor to: for each element, determine a plurality of directional relationships for the element, the directional relationship defining an adjacency type between the element and any adjacent element in the document (paragraph[0003], “The majority of classifiers use "static features." A static feature captures a relationship between the element's label (e.g., as a reference, metadata, or the like) and some characteristic(s) of the element, such as its x-y positions on the page, the font size, or the textual information, such as the presence of certain words in the text….etc.”), and 
wherein the master comparator compares pairs of elements based on the directional relationships(paragraph[0003], “The majority of classifiers use "static features." A static feature captures a relationship between the element's label (e.g., as a reference, metadata, or the like) and some characteristic(s) of the element, such as its x-y positions on the page, the font size, or the textual information, such as the presence of certain words in the text….etc.”).

Claims 3 and 15
As to claims 3 and 15, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 13, as noted above, Chidlovskii further disclose wherein the familial relationships are further based on the directional relationships between elements (figure 3, (paragraph[0034]-paragraph[0035], “Here, new links 44 have been created between some of the typed elements 32, 36 as indicated by the dashed arcs (only a few are shown for simplicity). It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node…etc.”).

Claims 4 and 16
As to claims 4 and 16, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 13, as noted above, Chidlovskii further disclose wherein each unit comparator in the set of set of unit comparators compares a different visual characteristic (paragraph[0003], “The majority of classifiers use "static features." A static feature captures a relationship between the element's label (e.g., as a reference, metadata, or the like) and some characteristic(s)…etc.”)

Claims 5 and 17
As to claims 5 and 17, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 13, as noted above, Chidlovskii further disclose wherein each unit comparator of the set of unit comparators compares a different location characteristic (paragraph[0003], “The majority of classifiers use "static features." A static feature captures a relationship between the element's label (e.g., as a reference, metadata, or the like) and some characteristic(s) of the element, such as its x-y positions on the page...etc.”).

Claim 6
As to claim 6, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Chidlovskii further disclose wherein determining the hierarchal structure further comprises: determining a formatting structure for the plurality of elements in the document, and wherein hierarchical structure is based on the formatting structure (paragraph[0034], “At least some of the data elements 32, 36 that are linked by virtue of the dynamic features have their existing labels 40 extended with information from the linked element, here illustrated as neighbor labels 46. The neighbor labels 46 are assigned based on the confidence estimates provided by the classifier 18…etc.”).

Claim 8 and 18
As to claim 8 and 18, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Chidlovskii further disclose wherein the hierarchical structure of the document comprises a plurality of familial relationships, and the plurality of familial relationships comprises a plurality of parent relationships, a plurality of child relationships, and a plurality of sibling relationships (Figure 3, paragraph[0034], “It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node…etc.”).

Claims 9 and 19
As to claims 9 and 19, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 8, as noted above, Chidlovskii further disclose wherein: 
the document includes a first element and a second element (figure 3, paragraph[0034]-paragraph[0036], “after adding dynamic features and annotation. Now, the structure is no longer that of a tree, where each node has a parent and one or more child links only…etc.”) 
a parent relationship between the first element and the second element defines the first element having a higher-level hierarchy in the hierarchical structure of the document than the second element (Figure 3, paragraph[0034]-paragraph[0035], “It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node…etc.”, the references shows parent relationships of document elements in figure 3), 
a child relationship between the first element and the second element defines a the first element segment having a lower-level hierarchy in the hierarchical structure of the document than the second element (Figure 3, paragraph[0034]-paragraph[0035], “It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node…etc.”, the references shows different child relationship levels of document elements in figure 3), and 
a sibling relationship between the first element and the second element defines the first element and the second element having a same-level hierarchy in the hierarchical structure of the document (Figure 3, paragraph[0034]-paragraph[0035], “It is to be appreciated that a pair of nodes can be linked by an existing link 39 provided explicitly by the input document schema, such as a link between a child node and its parent node…etc.”, the references shows different sibling relationship levels of document elements in figure 3.

Claims 21
As to claim 21, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Goldstein further disclose wherein applying the set of unit comparators to each pair of elements in the document comprises sequentially comparing individual visual characteristics or location characteristics for each pair of elements (paragraph[0015], “Further, in accordance with a preferred embodiment of the present invention, the order based version comparer includes a preprocessor to analyze the components in each tree to extract relevant component sets and to analyze and modify the components for comparison where necessary; an orderer to determine an order for the elements within each the node; and a sequence matcher…etc.”).

Claims 22
As to claim 22, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Agarwalla further disclose wherein each unit comparator in the ordered set of unit comparators compares only one visual characteristic for each pair of elements in the electronic document (paragraph[0113], “Each of the extracted content blocks (e.g., B1, B2, B3, B4, B5 and B6) are connected by vertical lines (e.g., 702) or horizontal lines (e.g., 704). The vertical lines (e.g., 702) are the hierarchical connection between the extracted content blocks and the horizontal lines (e.g., 704) are the sequential connection between the extracted content blocks. Additionally, each of the extracted content blocks were placed in a cluster 706. Therefore, the positioning of the extracted content blocks depends on the cluster 706 associated with the extracted content block. For example, Cluster 2 includes three extracted content blocks, B2, B4 and B5. As such, B2, B4 and B5 were associated with categories that were merged into Cluster 2 based on the closeness score of each comparison…etc.”).

Claims 23
As to claim 23, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Agarwalla further disclose wherein each unit comparator in the ordered set of unit comparators compares only one location characteristic for each pair of elements in the electronic document (paragraph[0036], “According to at least one embodiment, the linked hierarchical information tree may be created based on the relative cluster font size, location of the cluster, and the positional alignment of the cluster (e.g., evaluating indentation using x-coordinate, width). The relative cluster font size may be utilized to determine the level order of the clusters. The sequence of the clusters may be utilized to determine the horizontal positioning of content blocks in the hierarchical information tree. The position of the cluster in the complete document may be utilized to determine the connection between the content blocks across levels of the hierarchical information tree…etc.”).

Claims 24
As to claim 24, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, Agarwalla further disclose wherein each unit comparator in the ordered set of unit comparators compares only one location characteristic for each pair of elements in the electronic document (paragraph[0036], “According to at least one embodiment, the linked hierarchical information tree may be created based on the relative cluster font size, location of the cluster, and the positional alignment of the cluster (e.g., evaluating indentation using x-coordinate, width). The relative cluster font size may be utilized to determine the level order of the clusters. The sequence of the clusters may be utilized to determine the horizontal positioning of content blocks in the hierarchical information tree. The position of the cluster in the complete document may be utilized to determine the connection between the content blocks across levels of the hierarchical information tree…etc.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. U.S. Patent Publication (2003/0110150; hereinafter: O’Neil) in view of Chidlovskii U.S. Patent Publication (2009/0157572; hereinafter: Chidlovskii) and further in view of Agarwalla et al. U.S. Patent Publication (2019/0073528; hereinafter: Agarwalla) and further in view of Lein U.S. Patent Publication (2010/0138415; hereinafter: Lein)

Claim 7
As to claim 7, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein determining the hierarchal structure further comprises: determining an indexing structure for the plurality of elements in the document, and wherein hierarchical structure is based on the indexing structure.

However, Lein discloses wherein determining the hierarchal structure further comprises: determining an indexing structure for the plurality of elements in the document, and wherein hierarchical structure is based on the indexing structure (paragraph[0040], “Further, since multiple nodes in a tree may have the same value, an index is used for each node in this example to distinguish between multiple sub-nodes under the same parent node that have the same value…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, and Lein to index the document elements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’Neil with the teachings of Chidlovskii, Agarwalla, and Lein to improve comparison and modification techniques by comparing hierarchical computer artifacts that can be represented as tree like structures (Lein: paragraph[0007]). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. U.S. Patent Publication (2003/0110150; hereinafter: O’Neil) in view of Chidlovskii U.S. Patent Publication (2009/0157572; hereinafter: Chidlovskii) and further in view of Agarwalla et al. U.S. Patent Publication (2019/0073528; hereinafter: Agarwalla) and further in view of Simonyi et al. U.S. Patent Publication (2017/0017613; hereinafter: Simonyi)

Claim 10
As to claim 10, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein determining the hierarchal structure further comprises: determining an indexing structure for the plurality of elements in the document, and wherein hierarchical structure is based on the indexing structure.

However, Simonyi discloses comprising: validating the familial relationships between the plurality of elements by applying the master comparator to pairs of elements having a grandparent and a grandchild relationship in the hierarchical structure of the document (paragraph[0057], “The parent state 1406 was returned to the grandparent Lobject, which added the parent identifier 1404 and the current state, non-child state 1405, of the grandparent. The grandparent state 1407 was then returned to the great -grandparent Lobject and so on until the Lobject corresponding to the root node was encountered…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, and Simonyi to determine grandparent elements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, and Simonyi to complex and sophisticated content without using considerable amount of computational resources (Chidlovskii: paragraph[0003]). 

Claim 11
As to claim 11, the combination of O’Neil, Chidlovskii, and Agarwalla discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose receiving, from a remote client system, a request to generate the visualization; and transmitting the visualization to the remote client system.

However, Simonyi discloses receiving, from a remote client system, a request to generate the visualization; and transmitting the visualization to the remote client system (figure 4, paragraph[0003], paragraph[0051], “The computing devices and systems on which the layout engine may be implemented may include a central processing unit, input devices, output devices (e.g., display devices and speakers), storage devices (e.g., memory and disk drives), network interfaces, graphics processing unit…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, and Simonyi to determine grandparent elements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, and Simonyi to complex and sophisticated content without using considerable amount of computational resources (Chidlovskii: paragraph[0003]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. U.S. Patent Publication (2003/0110150; hereinafter: O’Neil) in view of Chidlovskii U.S. Patent Publication (2009/0157572; hereinafter: Chidlovskii) and further in view of Agarwalla et al. U.S. Patent Publication (2019/0073528; hereinafter: Agarwalla) and further in view of Simonyi et al. U.S. Patent Publication (2017/0017613; hereinafter: Simonyi) and further in view of Holtz et al. U.S. Patent Publication (2002/0184252; hereinafter: Holtz) 

Claim 12
As to claim 12, the combination of O’Neil, Chidlovskii, Agarwalla, and Simonyi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the request includes a configuration of the set of unit comparators of the master comparator.

However, Holtz discloses wherein the request includes a configuration of the set of unit comparators of the master comparator (paragraph[0052], “Computer 801 can send messages and receive data, including program code, through the network(s), network link 821, and communication interface 820. In the Internet example, remote server computer 826 might transmit a requested code for an application program through Internet…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, Simonyi, and Holtz to send program configurations to network computers which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of O’ Neil with the teachings of Chidlovskii, Agarwalla, Simonyi, and Holtz for a comparator to quickly traverse one tree and compare it to the other tree and generate a log that transforms one of the trees into the other (Holtz: paragraph[0020]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
May 7, 2022 
                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000